974 F.2d 1344
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Amador Garcia LUEVANOS, Defendant-Appellant.
No. 91-30356.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 24, 1992.*Decided Sept. 2, 1992.

Before BRUNETTI, RYMER and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Amador Garcia Luevanos appeals from his sentence, imposed following conviction on a guilty plea, for possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1).   Luevanos contends that the district court erred by enhancing his offense level under the United States Sentencing Guidelines for possession of a weapon during the offense.   We have jurisdiction under 28 U.S.C. § 1291 and we affirm.


3
The Guidelines direct the district court to increase the base offense level for a drug crime by two levels "[i]f a dangerous weapon (including a firearm) was possessed" during the offense.   U.S.S.G. § 2D1.1(b)(1).   A defendant waives his right to challenge the calculation of his sentence when he fails to object to the calculation at the sentencing hearing.   United States v. Starr, No. 91-10215, slip op. 9017, 9027 n. 4 (9th Cir.  July 29, 1992);   United States v. Visman, 919 F.2d 1390, 1394 (9th Cir.1990), cert. denied, 112 S.Ct. 442 (1991).


4
Here, the presentence report described the weapons in question and included an adjustment under section 2D1.1(b)(1) in the calculation of Luevanos' Guidelines range.   Luevanos failed to object to the adjustment at the sentencing hearing.   Accordingly, we will not now address his contention that he did not possess the weapons.   See Visman, 919 F.2d at 1394.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3